DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 2, 4-6 and 11-12 have been amended. Claims 1, 3, 9-10, 13-20 and 24-26 have been cancelled. Claims 2, 4-8, 11-12, 21-23 are now pending. This Office action is in response to amendments and arguments received on December 23, 2021. 
Allowable Subject Matter
Claims 2, 4-8, 11-12, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is Wang et al. (US 2017/0066472) “Wang), Miura “US 2016/0280257” and Lee (US 9868464). 
Wang discloses a method for estimating steering wheel torque of a vehicle and a method of operating a vehicle as outlined in the Office Action dated October 27, 2021. However Wang does not disclose or suggest the change rate Psw of momentum of a steering wheel is described by 

    PNG
    media_image1.png
    104
    620
    media_image1.png
    Greyscale


Miura teaches a power steering apparatus comprising a torsion bar spring sensor to detect an amount of twist between the anterior and posterior parts of the torsion bar, as outlined in the Office Action dated October 27, 2021. However, Miura does not teach or suggest the features of claims 2, 6 and 21 detailed above. Therefore claims 2, 6 and 21 are considered allowable over Miura. 
Lee teaches an electric power steering apparatus/method of operation comprising calculating a steering torque model value through a predefined steering torque model equation by using both of steering torque information including a steering torque value applied to a steering wheel and steering angle information including a steering angle speed value, as outlined in the Office Action dated October 27, 2021. However, Lee does not disclose or suggest the features of claims 2, 6 and 21 detailed above. Therefore claims 2, 6 and 21 are considered allowable over Lee.
Further, these references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 2, 6 and 21 at the time of filing. Therefore claims 2, 6 and 21 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 4-5, 7-8, 11-12, 22-23 and any claims that depend there from are also found to contain allowable subject matter.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 


/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

January 10, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669